DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed March 9, 2022 has been entered.  Claims 1-8 and 10-16 remain pending in the application.  Claims 1-7 remain withdrawn from consideration.  The previous objection to the specification is withdrawn in light of applicant's amendment to the abstract.  The previous 35 USC 112 rejections of claims 8-15 are withdrawn in light of applicant’s amendment to claims 8-11, 13 and 14.
Claim Objections
Claims 8 and 10-16 are objected to because of the following informalities:  
In claim 8 line 20 and claim 16 line 15, “the desired extension” should be changed to --a desired extension-- because this is the first recitation of this limitation.
In claim 8 line 22 and claim 16 lines 20-21, “a first pressure” should be changed to --the first pressure-- since this is the second recitation of this limitation
In claim 8 line 22 and --claim 16 lines 15-16 and 21, “a desired extension” should be changed to --the desired extension-- because these are not the first recitations of this limitation.
In claim 11 line 2, “a third mode” should be changed to --a further mode-- since there is no second mode recited in claims 8 and 11.


In claim 11 line 3, “sensed position, speed or pressure” should be changed to --a sensed position, the sensed speed or the sensed pressure-- since there is no sensed position otherwise recited in claims 8 and 11.
In claim 11 line 4, “the hydraulic cylinder moves” should be changed to --the hydraulic cylinder is moving-- to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2005/0051026 to Nielsen in view of U. S. Patent Publication 2007/0277519 to Jessen.
Nielsen teaches a hydraulic system (100) comprising:
a hydraulic cylinder (3) (Fig. 1; paragraph [0025]);
a load-holding valve arrangement fluidly connected to the hydraulic cylinder (3), the load-holding valve arrangement including a first load-holding valve (7) of the load-holding valve arrangement connected to a first end of the hydraulic cylinder (3) and a second load-holding valve (8) of the load-holding valve arrangement connected to a second end of the hydraulic cylinder (3) (Fig. 1; paragraph [0025]); 
a flow-control valve arrangement comprising a directional flow-control valve (6) and at least one hydraulic pump (P) (Fig. 1; paragraph [0025]);
a working pressure sensor (14-17); and a differential pressure sensor (14-17) arranged to measure the pressure over the load-holding valve arrangement (Fig. 1; paragraphs [0025] and [0027], wherein the measured pressure is from any of the sensors 14-17 and the differential pressure is the “pressure difference” calculated in calculating unit 301)
wherein a desired extension or retraction speed of the hydraulic cylinder is controlled by adjusting the position (xr) of the directional flow-control valve (6), the first load-holding valve (7) and the second load-holding valve (8) based on a measured working pressure in the hydraulic system and a measured speed of the hydraulic cylinder or a differential pressure over the load-holding valve arrangement (Fig. 1; paragraph [0027], wherein the measured pressure is from either of 14 or 16 and the “pressure difference” is calculated in calculating unit 301, the Examiner notes that since there is an “or” between the recitation of “a measured speed of the hydraulic cylinder” and the recitation of “a differential pressure over the load-holding valve arrangement” only one of these recitations is required by the claim, and as detailed above the latter is taught by Nielsen),
wherein the system is configured for activating a first mode if the measured working pressure within the hydraulic system is lower than a first pressure needed to move the hydraulic cylinder (3) at a desired extension or retraction speed, wherein a load from the hydraulic cylinder (3) is identified by the hydraulic system to determine the first pressure needed to move the hydraulic cylinder (3) at the desired extension or retraction speed, the working pressure is increased by the at least one hydraulic pump (P), the position of the directional flow-control valve (6) is adjusted to control the speed of the hydraulic cylinder (3), the position of the first load-holding valve (7) is set to a closed position, and the position of the second load-holding valve (8) is set to a fully open position (Fig. 1, paragraphs [0027]-[0031]),
wherein the hydraulic system is further configured for activating a further mode if the measurement for determining if a sensed speed or the sensed pressure of the hydraulic cylinder indicates that the hydraulic cylinder (3) is moving by a weight of the hydraulic cylinder (3), wherein the at least one hydraulic pump (P) is shut off, the position of the directional flow-control valve is set to a center position, the first load-holding valve (7) is adjusted to control the speed of the hydraulic cylinder (3), and the position of the second load-holding valve (8) is set to a fully open position (when in the fully opened throttling position) (Fig. 1, paragraphs [0027]-[0031]), and
wherein the load-holding valve arrangement (comprising 7 and 8) is separate from or integrated with the flow-control valve arrangement (6) (Fig. 1);
further comprising a proportional pressure limiter arranged to adjust the pressure in the hydraulic system, when in a first mode (Fig. 1, paragraphs [0027]-[0031], wherein the flow-control valve 6 operates to adjust the pressure in the hydraulic system in proportion to the measured pressures); and
further comprising a differential pressure sensor (sensors 14-17 are used to measure differential pressures), wherein the hydraulic system is further configured for activating multiple modes simultaneously (the system can be in both retraction mode with the pump in run mode, or retraction mode with the pump in off mode, and in each case is in two modes simultaneously), and wherein the position of the directional flow-control valve (6) and the first load-holding (7) is adjusted to control the speed of the hydraulic cylinder (3) (Fig. 1, paragraphs [0027]-[0031]).
Nielsen does not teach a speed sensor.  Jessen teaches a hydraulic system comprising a speed sensor (34) (Fig. 1; paragraphs [0004] and [0066]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the hydraulic system taught by Nielsen with the speed sensor taught by Jessen in order to monitor a lifting gear speed which is operated by the hydraulic system (paragraph [0066]).

Nielsen is silent as to the use of the disclosed hydraulic drive in a vehicle.  Jessen teaches a hydraulic system used in a vehicle (tractor 1) (Fig. 1; paragraphs [0004], [0030] and [0066]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use the hydraulic system taught by Nielsen in a vehicle as taught by Jessen in order to operate the lifting gear of the tractor (paragraph [0062]).
Nielsen does not teach a position sensor.  Jessen teaches a hydraulic system comprising:
a third sensor (30) adapted to measure a position of a hydraulic cylinder (8) (Fig. 1; paragraphs [0004] and [0066]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the hydraulic system taught by Nielsen with the speed sensor taught by Jessen in order to monitor a lifting gear position which is operated by the hydraulic system (paragraph [0004]).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a hydraulic system comprising all the limitations of claims 8 and 10, but more specifically wherein the hydraulic system is configured for activating a second mode responsive to detection of the measured working pressure decreasing and detection of the speed of the hydraulic cylinder being constant or increasing relative to the desired extension or retraction speed, and wherein the position of the directional flow-control valve and the first load-holding valve is adjusted to control the speed of the hydraulic cylinder and the position of the second load-holding valve is set to a closed position.
Response to Arguments
Applicant's arguments filed on March 9, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746